Citation Nr: 1026892	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-50 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Minneapolis, 
Minnesota


THE ISSUE

Entitlement to reimbursement for round trip travel expenses 
incurred on January 13, 2009, and January 15, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical Center in Minneapolis, Minnesota 
(VAMC).


FINDINGS OF FACT

1.  The Veteran's spouse drove him to the VAMC on January 13, 
2009 and returned home, then drove back to the VAMC on January 
15, 2009 to pick him up.

2.  The evidence of record shows that it was medically determined 
that the Veteran required the assistance of his spouse because of 
a physical condition.

3.  The Veteran's spouse was an eligible attendant during the 
trip home on January 13, 2009, and the trip to the VAMC on 
January 15, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of all round trip 
travel expenses incurred on January 13, 2009, and January 15, 
2009, have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 70.2, 70.4, 70.10 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
reimbursement of round trip travel expenses as the Board is 
taking action favorable to the Veteran by granting the claim.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The facts of this case are not in dispute.  The Veteran was 
scheduled for a pre-surgery appointment at the VAMC on January 
12, 2009, to be followed by a pre-operative procedure on January 
13, 2009, and oral surgery on January 14, 2009.  The Veteran was 
expected to lodge at the VAMC on the nights of January 13, 2009 
and January 14, 2009.  In conjunction with these appointments, 
the Veteran was given pre-authorization for reimbursement of 
travel expenses for two round-trips.  The first round-trip was 
expected to occur on January 12, 2009, with the Veteran going to 
the VAMC for the pre-surgery appointment, then returning home.  
The second round-trip was to include an outbound leg to the VAMC 
on January 13, 2009, followed by a return leg on January 15, 
2009, after his inpatient stay had been completed.  In addition, 
the Veteran was advised that he should not drive himself home on 
January 15, 2009, and as such he planned to have his spouse drop 
him off on January 13, 2009 and pick him up on January 15, 2009.

Subsequently, it was discovered that the doctor who was scheduled 
to conduct the January 12, 2009 pre-surgery appointment was not 
available on that date.  As a result, the January 12, 2009 
pre-surgery appointment was moved to the morning of January 13, 
2009.  The Veteran's spouse was not available to drop him off at 
the VAMC on the morning of January 13, 2009, so the Veteran had 
to drive himself to the VAMC for the pre-surgery appointment, 
then drive home and wait for his spouse, who then drove him to 
the VAMC and dropped him off for his surgery and inpatient 
treatment.  His spouse then returned home.  On January 15, 2009, 
after completion of the oral surgery, the Veteran's spouse drove 
to the VAMC, picked up the Veteran, and returned home.

The Veteran was reimbursed for the cost of two round-trip 
journeys.  The first was his solitary trip on the morning of 
January 13, 2009 to the VAMC and then home to drop off his car.  
The second round trip constituted his trip to the VAMC on January 
13, 2009 for his inpatient treatment and his return home on 
January 15, 2009.  The Veteran seeks reimbursement for the travel 
expenses incurred by his spouse on the two legs of travel during 
which she was traveling alone, namely the homebound trip on 
January 13, 2009, after dropping off the Veteran, and the VAMC-
bound trip on January 15, 2009, prior to picking up the Veteran.

The VAMC has specifically stated that the requested benefits are 
not warranted because the Veteran's spouse does not qualify as an 
attendant for the purposes of 38 C.F.R. Part 70 (2009).  An 
attendant is defined as an individual travelling with a 
beneficiary who is eligible for beneficiary travel and requires 
the aid and/or physical assistance of another person.  38 C.F.R. 
§ 70.2  A non-VA employee attendant is eligible for reimbursement 
if they are accompanying and assisting a beneficiary eligible for 
beneficiary travel payments when such beneficiary is medically 
determined to require the presence of the attendant because of a 
physical or mental condition.  38 C.F.R. § 70.10(a)(8).

The Veteran is currently receiving a total disability evaluation 
for posttraumatic stress disorder.  Accordingly, he is eligible 
for beneficiary travel payments.  38 C.F.R. § 70.10.  In 
addition, the evidence shows that it was medically determined 
that the Veteran required the presence of his spouse because of a 
physical or mental condition.  In a March 2009 letter, the 
Supervisor of the VAMC stated that a VA physician had stated that 
the Veteran would require "assistance with transportation, a 
ride home . . . after surgery due to the extensive work and 
possible need for pain medication that would make it hazardous 
for the [Veteran] to drive."  In addition, an undated later from 
a VA dentist stated that the Veteran "required transportation to 
and from the hospital for the surgery."  Accordingly, the 
evidence of record shows that it was medically determined that 
the Veteran required the presence of his spouse because of a 
physical condition.

The VAMC has denied the claim on appeal specifically because, on 
the two legs in question, the Veteran's spouse "was not 
accompanying or physically assisting the beneficiary."  An 
attendant as "an individual travelling with a 
beneficiary. . . ."  38 C.F.R. § 70.2 (emphasis added).  An 
attendant is eligible for travel benefits if they are 
"accompanying and assisting a beneficiary."  38 C.F.R. 
§ 7.10(a)(8) (emphasis added).

By so strictly construing the "travelling with" and 
"accompanying and assisting" terms of these regulations, the 
VAMC has ignored the overriding criteria for approval, as 
specified in 38 C.F.R. § 70.4.  This section states, 
unequivocally, that VA "will" approve payment for beneficiary 
travel if (1) the "travel was made to obtain care or services 
for" an eligible person and (2) the "travel was in connection 
with care or services for which such person was eligible under 
the laws administered by VA."  38 C.F.R. § 70.4.  These terms 
are far broader in scope than those cited by the VAMC.  Under 
38 C.F.R. § 70.4(a)(2) all travel is subject to reimbursement if 
the travel was "in connection" with treatment that otherwise 
qualifies for reimbursement.

There is no question whatsoever as to whether this criteria is 
met in this specific case.  The Veteran was told by VA physicians 
that he could not drive himself home after surgery on January 15, 
2009.  As a result, the Veteran required the aid of an attendant 
to pick him up at the VAMC on January 15, 2009.  As a result, the 
Veteran also required the aid of an attendant to drop him off at 
the VAMC on January 13, 2009, as it would otherwise have stranded 
his automobile at the VAMC on January 15, 2009, when he was 
forced to ride home with another person.  The VAMC conceded this 
in the March 2009 decision stating that "it is not reasonable to 
expect [the Veteran] to leave [his] vehicle at the [VAMC] upon 
discharge" and "leaving it during [his] stay might deprive 
[his] family of needed transportation."  As a result, it is 
undisputed that the Veteran required the aid of an attendant to 
both drop him off on January 13, 2009 and pick him up on January 
15, 2009.  As the Veteran lived 20 miles from the VAMC, it was 
also "not reasonable" to expect the Veteran's spouse to lodge 
and eat at the VAMC for a day and a half while waiting for the 
operative procedure to be completed.  Thus, it was "reasonable" 
and efficient for her to return home after dropping the Veteran 
off on January 13, 2009.  While this return trip was made without 
the Veteran in the car, it was patently conducted "in 
connection" with the Veteran's treatment.  The same is most 
certainly true of the trip to the VAMC on January 15, 2009.  
While the Veteran was not in the car during either leg, neither 
of the trips would have occurred but for the Veteran's treatment 
at the VAMC.  Accordingly, these trips were "in connection" 
with the Veteran's treatment and meet the criteria of 38 C.F.R. 
§ 70.4.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's spouse qualified as an eligible 
attendant for the purposes of 38 C.F.R. Part 70 during the trip 
home on January 13, 2009, and the trip to the VAMC on January 15, 
2009.  As such, the Veteran's spouse is eligible to receive 
reimbursement for the reasonable value of the travel in question 
under the provisions of 38 C.F.R. § 70.30 (2009).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board wishes to emphasize the atrociously 
wasteful nature of the Veteran having to appeal this claim.  
After subtraction of the deductible, the total amount at issue is 
$11.43.  A January 2009 patient advocate report provides further 
insight into the VAMC decision making process at work.  After a 
strong and entirely reasonable argument was put forward by the 
patient advocate on behalf of the Veteran, a VAMC official stated 
that the claim would still be denied "to maintain consistency."  
As a consequence of this "consistency," VA has incurred costs 
far exceeding the reimbursement sought by the Veteran.

These expenses include multiple letters to the Veteran and the 
cost to ship the Veteran's sizeable claims file across the 
country.  These administrative expenses alone likely exceed 
$11.43.  The real expense is manifested by the many hours of time 
that various VA personnel have expended to handle this appeal.  
This includes numerous hours by at least one VAMC supervisor, a 
Board attorney, and a Veterans Law Judge, not to mention the 
unknown number of administrative staff who have handled this 
claim at various points in the appellate process.  When the 
hourly wages of these individuals are added in, along with the 
costs of providing a videoconference hearing, the total expense 
to VA by this action is likely to be measured in the thousands of 
dollars.  This does not take into account the amount of delay 
caused to other veterans by adding yet another claim to the 
already overloaded VA claims process.  Given the miniscule amount 
in dispute and the facts of this particular case, the decision to 
remain "consistent" rather than flexible was less than ideal.  
ORDER

Payment or reimbursement of all round trip travel expenses 
incurred on January 13, 2009, and January 15, 2009, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


